SHEVIN, Judge.
We affirm the trial court’s order granting E.A.’s sworn motion to dismiss. Contrary to the state’s position, the record before the trial court supports its ruling that no issues of material fact existed and that the undisputed material facts — E.A.’s presence at the crime scene and his subsequent statements— failed to establish a prima facie case of guilt for grand theft against E.A. See Broner v. State, 559 So.2d 745 (Fla. 2d DCA 1990); Z.S. v. State, 579 So.2d 865 (Fla. 2d DCA 1991); Fla. R. Juv. P. 8.085(a)(6). Cf. State v. Gutierrez, 649 So.2d 926, 928 (Fla. 3d DCA 1995)(where affidavits and depositions filed on motion to dismiss create material disputed facts court may not determine factual issues, or consider weight of evidence or witness credibility). See generally Gaber v. State, 662 So.2d 422 (Fla. 3d DCA 1995)(setting forth elements of grand theft), approved, 684 So.2d 189 (Fla.1996). Accordingly, the trial court properly granted the motion.
Affirmed.